DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a test strip device, classified in B01L 3/5023.
II. Claims 12-17, drawn to a test strip kit, classified in B01L 2300/0825.
III. Claims 18-20, drawn to a test strip holding device, classified in B01L 9/52.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination test strip device claim of Invention I does not require the two test strips described in Invention II. The subcombination has separate utility such as being used to transport two test strips for further testing. The combination does not require two test strips in order to be considered functional.
Inventions I and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination testing device claimed in invention I does not require the retention arms to be orthogonal to the first arm to hold down the test strip. The retention arm can run parallel to the test strip(s) and still be functional to the instant application. The subcombination has separate utility such as being used to hold test strips for further examination by either a physician or scientist depending on the application of the test strip. The subcombination does not need to be used for viewing test results directly from the test strip.
Inventions II and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination of the test strip kit in invention II does not require that the two retention arms need to be configured in different displacement directions for adequate testing within the channel.  The subcombination has separate utility such as testing one single test strip, as the subcombination does not require the ability of .
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The claimed inventions, Inventions I-III, all would fall under different fields of search. The search method would require different queries that would not necessarily yield prior art results for each of the inventions claimed.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Lisa Adams on 4/13/2022 a provisional election was made without	 traverse to prosecute the invention of Group II, claims 12-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-11, and 18-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galasso et al. (US 2011/0184264 referred to as "Galasso" hereon).
Regarding Claim 12, Galasso teaches a test strip kit (referred to as analyte meter 100 configured to receive a plurality of analyte test strips, see Fig. 13, and [0117]), comprising: 
a first test strip having a first width (the meter is configured to accept an analyte sensor 200 having one width, see Fig. 3A-C, and see [0140], analyte test strip is analyte sensor, see [0136]); 
a second test strip having a second width (referred to as analyte sensor 300, see Fig. 4A-C, and see [140]), wherein the first width is different from the second width (differing widths of the analyte sensors, see [0140]); and 
a test strip holder (referred to as sensor port 101 which holds either analyte sensor, see Fig. 3A-C and 4A-C, and [0116]), comprising: 
a housing including a channel (referred to as sensor port housing 102 with bottom portion 104 which is shown to have a channel located under the sensor port contacts 110, see Fig. 1, and 2A-B, and [0117]) configured to receive one of the first test strip and the second test strip (the sensor port housing 102 is configured to receive the analyte sensors 200 and 300 and provide electrical connection, see Fig. 1, 3A-C, and [0117]);
and at least one retention arm (referred to as biasing mechanism 114, see Fig. 3A-C, and [0140]) arranged within the channel and configured to retain the first test strip when the first test strip is disposed within the channel (the biasing member 114 exerts force against the analyte sensor 200 when inserted into sensor port 101, see Fig. 3A-C, and [0140]), and configured to retain the second test strip when the second test strip is disposed within the channel (the biasing member 114 exerts force against the analyte sensor 300 when inserted into sensor port 101, see Fig. 4A-C, and [0140]).
Regarding Claim 16, Galasso also teaches the assembly of claim 12, wherein the at least one retention arm (biasing member 114) comprises first and second retention arms positioned on opposed sides of the channel (the biasing members 114 can be positioned on the right, left, or both sides of the sensor port 101, see [0141]).
Regarding Claim 17, Galasso further teaches the assembly of claim 16, wherein the first and second retention arms (biasing member[s] 114) are movable relative to one another such that a width extending therebetween is adjustable (the biasing mechanism may be constructed of a flexible material, such as a spring, which would necessarily allow the members to be movable relative to each other and would thus allow for adjustable widths, see [0139]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Galasso et al. as applied to Claim 12 above. 
Regarding Claim 13, Galasso teaches the test strip kit of Claim 12, and further teaches wherein when the first test strip (analyte sensor 200) is arranged within the channel, the at least one retention arm (biasing member 114) is displaced a first distance (the biasing member 114 can be positioned to bias the first analyte sensor 200 one distance, see Fig. 3A-C, and [0140]) and when the second test strip (analyte sensor 300) is arranged within the channel, the at least one retention arm (biasing member 114) is displaced a second distance (the biasing member 114 can be positioned to bias the second analyte a second distance, as they are different widths, see Fig. 4A-C, and [0140]). 
While Galasso does not explicitly state that the biasing members are placed in a configuration where the first distance between the members is smaller than that of the second, in this case, the first width of the biasing members can either be larger or smaller than that of the second width, and vice versa, as Galasso teaches that the widths are different ([0140]). Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to make the first distance between biasing members smaller than the second distance in the kit of Galasso, as there are only two options for the relationship between the widths, and thus one of ordinary skill in the art would have had a reasonable expectation of success by selecting from this finite list, and so it would have been obvious to try making the first distance smaller than the second distance, as claimed. The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Claim 14 is rejected under 35 U.S.C. 103 for its dependence on Claim 13. Further, in regarding to Claim 14, Galasso teaches the assembly of claim 13, wherein the test strip holder (sensor port 101) further comprises an ejection tab slideably arranged along the housing (referred to as analyte sensor ejector 115 which slidably engages bottom portion 104 of sensor port housing 102, see Fig. 5A-B, and [0150]) and configured to slide the first test strip and second test strip (analyte sensors 200 and 300) out of the channel (ejector is configured to expel analyte sensors from sensor port 101, see Fig. 6A-B, and [0150]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Galasso et al. as applied to claim 12 above, and further in view of Fuller et al. (US 2016/0121322).
Galasso et al. does not explicitly teach a test strip holder that includes a viewing window formed in the housing. However, in the analogous art of fluid collection and testing devices, Fuller et al. teaches: the assembly of claim 12, wherein the test strip holder (referred to as test body or “body assembly” 102, see Fig. 2, and [0028]) includes a viewing window (referred to as viewing windows 128a and 128b, see Fig. 2, and [0031]) formed in the housing (referred to as body portion 106, see Fig. 2, and [0028]) and positioned such that, when one of the first test strip and second test strip (both test strips are referred to as test strips 108a and 108b, see Fig. 2, and [0028]) is arranged within the channel (referred to as test strip channels 202b and 204b, see Fig. 4, and [0077]), a results region on the one of the first test strip and the second test strip is positioned within the viewing window (viewing window 128 may comprise a transparent material to see test strips 108 and may be configured to be one window to view one or more test strips, see Fig. 2, and [0040]- [0041]).
It would have been obvious to a person possessing ordinary skill in the art before the effective filing date of the invention to have modified the analyte meter with test strips that produce a color change (see [0148])  described in Galasso et al. to have included the viewing window described in Fuller et al. for the benefit of allowing the user to easily view the test results by observing the visual indication, i.e., a color change on the test strips (see [0008] in Fuller et al.).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEA N MARTIN whose telephone number is (571)272-5283. The examiner can normally be reached M-F 8AM-4:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Liesl Baumann can be reached on 5712705758. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEA N. MARTIN/Examiner, Art Unit 4146                                                                                                                                                                                                        

/Liesl C Baumann/Supervisory Patent Examiner, Art Unit 4146